—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered November 7, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and unlawful possession of marihuana, and sentencing him, as a second felony offender, to two concurrent terms of 4V2 to 9 years and an unconditional discharge, respectively, unanimously affirmed.
*212Defendant’s challenge to the court’s interested witness instruction is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the interested witness instruction, read as a whole, was fairly balanced and adequately stated the proper legal standards. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.